TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00481-CV



                       In re McLane Company, Inc. and David Fuentes


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               The parties have filed a Joint Motion to Reinstate and Dismiss Mandamus

and Appeal. This cause number includes a petition for writ of mandamus and an appeal that were

consolidated, then abated for the parties to discuss whether to arbitrate their dispute. The parties

assert that they have reached an agreement to arbitrate and now ask that we dismiss both

the mandamus and appeal. We grant the motion, reinstate the case, and dismiss the appellate

proceedings.




                                              Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Joint Motion

Filed: November 7, 2014